                         IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF ARKANSAS
                                  JONESBORO DIVISION

REBECCA S. WILBURN                                                                 PLAINTIFF

v.                               Case No. 3:18-cv-00074-KGB/JTK

NANCY A. BERRYHILL, Acting Commissioner,
Social Security Administration                                                   DEFENDANT

                                             ORDER

        Before the Court is the Recommended Disposition submitted by United States Magistrate

Judge Jerome T. Kearney (Dkt. No. 12). The Recommended Disposition recommends that this

Court reverse the Commissioner’s decision and remand the matter to the Commissioner with

instructions to develop the record as necessary, including by recontacting plaintiff Rebecca

Wilburn’s treating mental health providers and/or consultative examinations (Id.). The time for

filing objections to the Recommended Disposition has passed, and no objections have been filed.

After reviewing the Recommended Disposition, the Court adopts the Recommended Disposition

as its findings in all respects (Id.).

        It is therefore ordered that the Commissioner’s decision is reversed and remanded with

instructions to develop the record as necessary, including by recontacting Ms. Wilburn’s treating

mental health providers and/or consultative examinations. This case is reversed and remanded

pursuant to sentence four of 42 U.S.C. § 405(g) and Melkonyan v. Sullivan, 501 U.S. 89 (1991).

        So ordered this 29th day of August 2019.



                                                    ____________________________________
                                                    Kristine G. Baker
                                                    United States District Judge
